Dismissed and Memorandum Opinion filed March 11, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00099-CR
____________
 
VELMA JEAN LEMON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 1156767

 
M E M O R
A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court. See Tex.
R. App. P. 42.2. Because this
court has not issued an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed. We direct the
Clerk of the court to issue the mandate of the court immediately.
PER CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b).